         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 1 of 20




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DEFENSE DISTRIBUTED and SECOND                  §
 AMENDMENT FOUNDATION, INC.,                     §
                                                 §
                Plaintiffs,                      §
                                                 §
         v.                                      §
                                                 §
 UNITED STATES DEPARTMENT OF                     §
 STATE, Michael R. Pompeo, in his official       §
 capacity as Secretary of State;                 §
 DIRECTORATE OF TRADE                            §
 CONTROLS; MIKE MILLER, in his                   § Case No.: 1:18-cv-637-RP
 official capacity as Deputy Assistant           §
 Secretary of Defense Trade Controls;            §
 SARAH HEIDEMA, in her official                  §
 capacity as Director of Policy, Office of       §
 Defense Trade Controls Policy,                  §
                                                 §
 and                                             §
                                                 §
 GURBIR GREWAL, Attorney General of              §
 the State of New Jersey,                        §
                                                 §
                Defendants.                      §

FEDERAL DEFENDANTS’ OPPOSITION TO DEFENDANT GREWAL’S MOTION TO
                  SEVER AND TRANSFER VENUE

                              INTRODUCTION AND BACKGROUND

       This case has its origins in previous litigation before this Court: Defense Distributed, et al.

v. State et al., Case No. 1:15-cv-372-RP (Defense Distributed I). In that case, Defense Distributed

and the Second Amendment Foundation—the Plaintiffs here—sued the Department of State and

several of its officials (collectively, “Department of State” or “State”), alleging, inter alia, that

State’s efforts to regulate exports of information relating to the 3-D printing of small-caliber, non-


                                                  1
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 2 of 20




automatic firearms violated Plaintiffs’ First Amendment rights and exceeded State’s statutory

authority. In carrying out this Court’s routine instructions that the parties discuss the possibility

of settlement, the parties realized that such a resolution could be reached in light of State’s

longstanding plans to transfer regulatory authority over exports of the underlying firearms to the

Department of Commerce.

       When the parties announced the settlement, however, three gun-control groups sought to

intervene and enjoin the settlement, arguing that the settlement would legalize the domestic

distribution of 3-D printing information for firearms, notwithstanding the fact that such domestic

distribution to U.S. persons had always been legal under federal law. See Defense Distributed I,

Dkt. 97 at 3–4. When this Court denied the temporary restraining order sought, see id., Dkt. 111,

Defendant Grewal and other state officials proceeded to sue in the United States District Court for

the Western District of Washington, where they succeeded in preliminarily enjoining State’s policy

actions to implement the settlement. See generally State of Washington, et al. v. Dep’t of State, et

al., No. 2:18-cv-1115 (W.D. Wash. July 30, 2018) (“Wash. I”); see also id. Compl., Dkt. 1. And

though the Wash. I court denied Grewal’s request for a permanent injunction, the court vacated

the Department of State’s administrative actions to implement the settlement agreement. See

Wash. I, Dkt. 192 at 24–25.

       Plaintiffs here have now added State and the other Federal Defendants to this lawsuit, in

which Grewal has long been a defendant. See Second Amended Complaint, Dkt. 117. Most of

Plaintiffs’ claims hinge on State’s alleged failure to carry out the enjoined provisions of the

settlement agreement as a result of Grewal’s actions in coordination with other state officials to

prevent State from doing so. Plaintiffs also allege that State breached its contract with Plaintiffs


                                                 2
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 3 of 20




to carry out the settlement—a claim matched by their claim against Grewal for tortious interference

with that contract.

       State’s actions regarding the 2018 settlement are caused by, and closely intertwined with,

the actions of Grewal. The breach-of-contract and tortious-interference claims in this lawsuit

overlap in their entirety. And while this litigation is surely distant from Grewal’s home jurisdiction

of New Jersey, Grewal’s objections ring hollow when he previously sought relief against Plaintiffs

and the Department of State in this very Court and in the even-more distant district court in the

State of Washington. For the reasons explained below, the Court should deny Grewal’s motion to

sever and transfer.

                                           ARGUMENT

       Grewal moves to sever and transfer the claims against him. His brief gets it backwards,

however: it addresses whether the standards for transfer of the claims against him are met and then

perfunctorily asserts that those claims can easily be severed to accomplish the transfer. Compare

Dkt. 121 at 17–20, with id. at 6–14 & 14–17. Grewal makes no attempt to establish that the entirety

of this case—including the claims against State—should be transferred to the District of New

Jersey. Because the claims against Grewal cannot be severed from the closely intertwined claims

against State, neither severance nor transfer is appropriate here.

       I. THE CLAIMS AGAINST GREWAL SHOULD NOT BE SEVERED FROM THE CLAIMS
       AGAINST THE DEPARTMENT OF STATE.

       Federal Rule of Civil Procedure 21 provides courts with the authority to “add or drop a

party … [or] sever any claim against a party.” Fed. R. Civ. P. 21; see also Wright & Miller,

Federal Practice and Procedure § 1689 (Rule 21 provides a court with the authority to “sever

parties improperly joined under Federal Rule of Civil Procedure 20” or to “sever an unrelated

                                                  3
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 4 of 20




claim and give it separate treatment.”). A district court has “broad discretion” to sever improperly

joined parties, or “to sever a claim against a party into separate cases.” Brunet v. United Gas

Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994). However, “[u]nder the Rules, the impulse is toward

entertaining the broadest possible scope of action consistent with fairness to the parties; joinder of

claims, parties and remedies is strongly encouraged.” United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 724 (1966) (interpreting Fed. R. Civ. P. 2, 18–20, 42).

       To determine whether parties were properly joined under Rule 20, and thus, whether

severance for misjoinder under Rule 21 is appropriate, a district court must consider: (1) whether

the right to relief arises “out of the same transaction, occurrence, or series of transactions or

occurrences,” and (2) whether there is a question of law or fact common to all of the plaintiffs that

will arise in the action. Fed. R. Civ. P. 20(a); see also Wright & Miller, Federal Practice and

Procedure § 1653. Relevant factors in this analysis include whether severance furthers economy

in the use of judicial resources and the parties’ time and money, as well as whether the defendant

will be unduly prejudiced by evidence offered at trial on dissimilar claims involving unrelated

parties. See Guedry v. Marino, 164 F.R.D. 181, 185 (E.D. La. 1995); Henderson v. AT&T Corp.,

918 F. Supp. 1059, 1061 (S.D. Tex. 1996).

       If a party seeks to sever a claim for reasons other than misjoinder, courts consider a variety

of factors, including the factors in Rule 20, as well as whether severance would promote judicial

economy, avert prejudice, or create difficulties related to proof. See E. Cornell Malone Corp. v.

Sisters of Holy Family, St. Mary’s Acad. of Holy Family, 922 F. Supp. 2d 550, 561 (E.D. La. 2013).

In this analysis, the Court should take seriously the public “interest in facilitating a speedy and




                                                  4
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 5 of 20




less-expensive determination in one forum of all of the issues arising out of one episode.” In re

Rolls Royce Corp., 775 F.3d 671, 680–81 (5th Cir. 2014) (emphasis added).

       Severance is inappropriate here because Grewal and the Department of State are properly

joined as Defendants in this action, and Plaintiffs claims against State and Grewal are closely

related. Grewal’s motion to sever should be denied.

       A. Joinder Is Proper.

               1. The Claims Against Defendants Arise Out of the Same Transaction,
                  Occurrence, and Series of Transactions and Occurrences.

       Defendants are properly joined under Federal Rule of Civil Procedure 20 because

Plaintiffs’ claims against Defendants “aris[e] out of the same transaction, occurrence, or series of

transactions or occurrences” and there are ample “question[s] of law or fact common to all

defendants.” Fed. R. Civ. P. 20(a)(2). Grewal correctly identifies Plaintiffs’ “claims against the

State Department” as arising out of State’s “performance of [the] 2018 Settlement Agreement

between it and Defense Distributed.” Dkt. 121 at 5. He errs, however, in asserting that these

claims are “unrelated” to the claims against Defendant Grewal. Id. To the contrary, each of

Plaintiffs’ claims against State are squarely related, both on their face and in their substance, to the

claims against Grewal. Specifically, Plaintiffs challenge the Department of State’s alleged non-

compliance with the settlement agreement as a result of Grewal’s actions.

       The conclusion that claims against State and the claims against Grewal arise out of the

same transaction and occurrence is most apparent by reference to Counts Five and Sixteen. Count

Five seeks relief from State for a purported breach of contract in connection with the 2018

settlement agreement, alleging that State failed to carry out its obligations under that agreement.

Dkt. 117 ¶¶ 216–24. Count Sixteen alleges “tortious interference with the settlement agreement”

                                                   5
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 6 of 20




by Grewal for his role in preventing State from carrying out its obligations under that agreement.

Id. ¶¶ 318–22. There can be no reasonable dispute that these claims involve the same transaction

and occurrence. Likewise, Plaintiffs’ claims in Count Fourteen—that Grewal “violated the AECA

and ITAR” by interfering with State’s regulation of arms exports by carrying out the actions set

forth in the settlement agreement (and similar activities) are claims about the same transaction and

occurrence as Plaintiffs’ claims against State. Id. ¶¶ 304–10.

       Plaintiffs’ other claims against State similarly overlap with the claims against Grewal. As

Grewal acknowledges, the claims against State arise out of the 2018 settlement agreement. See

Dkt. 121 at 5. But Plaintiffs do not allege that State failed to comply with the settlement agreement

out of deliberate intent, malice, or neglect. Instead, they acknowledge that State acted pursuant to

the order in Wash. I that enjoined State “from implementing or enforcing the ‘Temporary

Modification of Category I of the United States Munitions List’ and the letter to Cody R. Wilson,

Defense Distributed, and Second Amendment Foundation.” Dkt. 117 ¶ 100; see Wash. I, Dkt. 95,

381 F. Supp. 3d 1247 (W.D. Wash. 2018). Plaintiffs also allege that this Order was procured by

Grewal, see Dkt. 117 ¶¶ 95–96, as it in fact was. See Wash. I, Dkt. 1; Mot. for Prelim. Inj., Dkt.

43. Grewal cannot now escape what follows from the order he pursued: Plaintiffs’ claims arise

out of the enjoined settlement agreement and are inseparable from Plaintiffs’ claims against

Grewal and State.

       Downplaying the significance of Plaintiffs’ claims against State, Grewal suggests that the

Plaintiffs’ challenge to his actions in connection with New Jersey Code of Criminal Justice 2C:39-

9 Section (l)(2) involves a different transaction and occurrence, and should therefore be severed.

However, “Rule 20 clearly contemplates joinder of claims arising from a ‘series of transactions or


                                                 6
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 7 of 20




occurrences’ – a single transaction is not required.” In re EMC Corp., 677 F.3d 1351, 1356 (Fed.

Cir. 2012). Here, Plaintiffs have alleged that Grewal’s actions to enforce Section (l)(2) are part of

a series of related steps all targeting Plaintiffs, which includes Grewal’s lawsuit against State and

Plaintiffs in Washington. See Dkt. 117 ¶¶ 148, 149 (explicitly linking Section (l)(2) to the “federal

court” lawsuit against State); id. ¶¶ 147–52 (linking Section (l)(2) to a series of actions by Grewal

targeting Plaintiffs). This conclusion is reinforced by the timing of the challenged actions by

Grewal, which include a series of letters sent by Grewal between July 26, 2018 and July 30, 2018,

the same five-day period in which Grewal and others sought emergency injunctions against the

settlement agreement between Plaintiffs and State. Under the “logical relationship” test for

determining whether claims arise out of the same transaction and occurrence, far less is required.

See N.Y. Life Ins. Co. v. Deshotel, 142 F.3d 873, 882 (5th Cir. 1998) (quoting Moore v. New York

Cotton Exch., 270 U.S. 593, 609–10 (1926)) (describing “logical relationship” test and explaining

that it “may comprehend a series of many occurrences [regardless of] the immediateness of their

connection”).

       In sum, Plaintiffs’ claims against Grewal and State are logically related to actions

surrounding the 2018 settlement agreement and “arise out of the same transaction” under Rule

20(a)(2). Fed. R. Civ. P. 20(a)(2).

                2. There Are Common Questions of Fact and Law.

       The existence of common questions of law and fact is evident from the face of the Second

Amended Complaint and further supports joinder. The most significant common questions of law

are those with which this Court is already familiar: to what extent does the First Amendment

prevent government regulation of the functional files that can be used to manufacture firearms


                                                 7
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 8 of 20




through 3-D printers? See generally Defense Distributed I, 1:15-cv-372-RP. Indeed, all of the

legal challenges between Plaintiffs, the Department of State, and Grewal, have involved the

question of whether Defense Distributed’s actions are “protected by the First Amendment,” see,

e.g., Defense Distributed II, Dkt. 117 ¶ 135, and this question forms a repeated cornerstone of

Plaintiffs’ claims against both State and Grewal. See, e.g., id. ¶¶ 163, 172, 226–36, 258–66, 339.

       Plaintiffs also allege common questions of fact among the claims against State and Grewal.

Most prominently, there is a factual overlap between Plaintiffs’ claims for alleged breach of

contract as to the settlement agreement between Plaintiffs and State, and Plaintiffs’ claim against

Grewal for tortious interference with that contract, which will turn on the existence of a breach or

other harm caused by Grewal and the nature and existence of such contract. See Prudential Ins.

Co. of Am. v. Fin. Review Servs., Inc., 29 S.W. 3d 74, 77 (Tex. 2000) (enumerating elements of

tortious interference with contract). And there is likely to be other extensive factual overlap related

to Plaintiffs’ First Amendment claims, such as the nature of Plaintiffs’ information for

manufacturing 3-D firearms files and the potential harms of the export of those files or their

distribution within New Jersey.

       To be sure, this case will involve some separate questions of law and fact. But Rule 20

does not “require that every question of law or fact in the action be common among the parties.”

Guedry v. Marino, 164 F.R.D. 181, 184 (E.D. La. 1995). To the contrary, Rule 20 “permits party

joinder whenever there will be at least one common question of law or fact,” id, which is consistent

with the purpose of the Federal Rules to “strongly encourage[]” “the broadest possible scope of

action.” Gibbs, 383 U.S. at 724. Thus, in light of the common questions of fact and law described

above, the presence of some distinct questions of fact and law is insufficient to warrant severance.


                                                  8
           Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 9 of 20




                 3. The Claims Against Grewal May Not Be Severed Because Grewal Is a
                    Required Party Under Rule 19 For the Claims Against the Department of
                    State.

          Federal Rule of Civil Procedure 19 requires that “[a] person who is subject to service of

process and whose joinder will not deprive the court of subject-matter jurisdiction must be joined

as a party” in several circumstances. Fed. R. Civ. P. 19(a)(1) (emphasis added). These include

when a person “is so situated that disposing of the action in the person’s absence may . . . as a

practical matter impair or impede the person’s ability to protect the interest,” Fed. R. Civ. P.

19(a)(1)(B)(i), or when a party’s absence would “leave an existing party subject to a substantial

risk of incurring double, multiple, or otherwise inconsistent obligations because of the [absent

party’s] interest.” Fed. R. Civ. P. 19(a)(1)(B)(ii). Both of these subparts are implicated in this

action.

          First, Grewal has repeatedly advanced a legal interest in preventing the Department of State

from carrying out the actions to which it agreed in the 2018 settlement agreement. See Wash. I,

2:18-cv-1115, Dkt. 1 ¶ 7, (“The Government entered into the Settlement Agreement in

contravention of the statutes and regulations which govern the export designation process.”); id.

¶ 15 (“The security of the Plaintiff States is threatened by the Government’s deregulation of CAD

files for the automated production of 3-D printed weapons … ”); Dkt. 2 at 3 (“The Government

has sought to create new law by tendering and fulfilling the terms of a Settlement Agreement …

[i]n fulfilling its obligations under this Settlement Agreement, the Government committed

numerous violations of the Administrative Procedure Act … ”); see also State of Washington, et

al. v. Dep’t of State, et al., No. 2:20-cv-111-RAJ (W.D. Wash. 2020) (“Wash. II”), Dkt. 55 at 2

(“The Final Rules are unlawful” because they allegedly resulted from “a process that began with


                                                   9
        Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 10 of 20




the federal government’s agreement to settle litigation with private parties whose mission is to

eviscerate any regulation of firearms ….”). Grewal should not be allowed to disclaim this interest

when doing so serves his wish to litigate a subset of Plaintiffs’ claims in New Jersey.

       Second, because Grewal has been a leading initiator of the efforts to obtain judicial orders

precluding State from carrying out its obligations under the 2018 settlement agreement, State risks

facing “inconsistent obligations” from contradictory court orders in Texas and New Jersey if

Grewal is absent from this litigation.1 For example, if this Court severs and transfers Plaintiffs’

claims against New Jersey, courts in New Jersey and Texas could inconsistently adjudicate parallel

and mutually dependent breach of contract claims against Grewal and the Department of State.

See supra pp. 5–6; see also Dkt. 117 ¶¶ 216–24, 304–10. For this reason, maintaining Grewal as

a co-defendant in this action avoids the risk of inconsistent adjudications and obligations; it is also

proper under Rule 19, now that the Fifth Circuit has confirmed that personal jurisdiction exists

over Grewal.

       Rule 19’s requirement that Grewal participate in Plaintiffs’ claims against State should

come as no surprise to Grewal. Grewal’s lawsuit in the Western District of Washington named

Defense Distributed and the Second Amendment Foundation as Defendants. See Wash. I, Dkt. 1.

When those parties moved to dismiss, Grewal successfully opposed dismissal, contending that “the

Private Defendants,” including Defense Distributed and the Second Amendment Foundation, were

“necessary parties to the suit.” Wash. I, Dkt. 119 at 4; see id. at 1, 9–12 (contending that Defense




   1
     There may be additional parties whose presence is required by Rule 19; however, those
questions are beyond the limited scope of this brief, which addresses only the motion to sever
brought by Grewal.

                                                  10
        Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 11 of 20




Distributed and the Second Amendment Foundation were “named as necessary parties pursuant to

Federal Rule of Civil Procedure 19(a)”).

       Rule 19 required Defense Distributed to be present in Grewal’s lawsuit against State in the

Western District of Washington, and that same Rule requires Grewal’s presence in this suit. When

Defense Distributed contended that “the settlement agreement in the Texas case [was] not the ‘true

subject’ of” Wash. I, Dkt. 119 at 7, Grewal disputed that analysis, emphasizing that the purpose of

the Wash. I action was to “affect[] the status of federal law regulating [the] activities” of Defense

Distributed. Id. at 11–12. In light of Grewal’s involvement in the claims against the Department

of State and because “disposing of the action in [his] absence may . . . leave [State] subject to a

substantial risk of . . . inconsistent obligations” to Grewal and to Plaintiffs, Fed. R. Civ. P.

19(a)(1)(B)(ii), Grewal is properly joined with State as a defendant with respect to those claims.2

See In re: Howmedica Osteonics Corp., 867 F.3d 390, 408–09 (3d Cir. 2017) (where a defendant

is a “required party” under Rule 19, it is not “permissible to sever claims against this defendant”);

see also Balboa v. Metso Minerals Indus., Inc., No. 18-cv-9968, 2019 WL 8888170, at *3 (E.D.

La. Jan. 2, 2019) (“Although Rule 21 allows the Court to ‘add or drop a party’ or ‘sever any claim

against a party,’ the Court may not drop or sever the claim of a Rule 19 required party.”).

       B. The Claims Against Grewal Are Not “Unrelated” To The Claims Against State
          And Severance of the Claims Would Be Inefficient.




   2
      Whether other persons who are currently absent from this litigation are required parties within
the meaning of Rule 19 may be considered separately at an appropriate time. For the purposes of
Grewal’s currently-pending motion, Defendants merely observe that Grewal satisfies the standards
of Rule 19, and it would be improper under that Rule, and inconsistent with the efficient litigation
of this action, to sever Grewal from the claims against State.

                                                 11
        Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 12 of 20




        “To determine whether a claim should be severed” when the “requirements . . . for

permissive joinder are satisfied,” courts may consider the following factors: “(1) whether the claim

arose out of the same transaction or occurrence; (2) whether the claims present common questions

of law or fact; (3) whether settlement or judicial economy would be promoted; (4) whether

prejudice would be averted by severance; and, (5) whether different witnesses and documentary

proof are required for separate claims.” Malone, 922 F. Supp. 2d at 555, 561. These factors weigh

heavily against severance of the claims against Grewal.

       The first two factors “track the two-prong test created by Rule 20” for permissive joinder,

Id. (citation omitted). For the same reasons that Plaintiffs’ claims against State are properly joined

with Plaintiffs’ claims against Grewal, those two factors weigh against severance of the claims on

relatedness grounds. Severance would also fail to promote judicial economy and efficiency. As

noted above, this Court is among the most familiar with the functional nature of the 3-D firearms

technical data and the First Amendment issues that are at the core of the Second Amended

Complaint and repeatedly raised in Plaintiffs’ claims. See Defense Distributed v. Dep’t of State,

121 F. Supp. 3d 680 (W.D. Tex. 2015). This Court can therefore, in a single proceeding, “resolve

these [claims] efficiently given its familiarity with the legal, factual and practical issues involved

in this litigation.” Adams v. Big Lots Stores, Inc., 2009 WL 2160430, at *5 (E.D. La. July 16,

2009). Nor would it promote judicial economy to sever Plaintiffs’ claims against Grewal from

those against State, potentially obligating the Court to consider, later in these proceedings whether

Grewal is a “required party” under Rule 19. See Fed. R. Civ. P. 19(a)(2); supra, p. 11 n.2.

       The fourth and fifth factors also favor denying Grewal’s motion to sever, or, are neutral at

best. The fourth factor requires the Court to consider “whether prejudice would be averted by


                                                 12
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 13 of 20




severance.”    Here, prejudice would be caused by severance, because it would require the

Department of State to litigate the claims against it for allegedly failing to carry out activities under

the settlement agreement without the presence of Grewal, who sought a court order to prevent

State from carrying out those activities. The final factor also weighs against severance, as there

will be substantial overlap in the witnesses and documentary proofs presented for each claim.

            II. TRANSFER IS NOT WARRANTED.

        28 U.S.C. § 1404(a) authorizes transfer “[f]or the convenience of parties and witnesses

[and] in the interest of justice.” In moving to transfer claims under § 1404(a), a party “who seeks

the transfer must show good cause.” In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir.

2008) (citation omitted). “This ‘good cause’ burden reflects the appropriate deference to which

the plaintiff’s choice of venue is entitled, . . . [so] when the transferee venue is not clearly more

convenient than the venue chosen by the plaintiff, the plaintiff’s choice should be respected.” Id.

The Fifth Circuit has articulated a non-exclusive, non-exhaustive list of public and private interest

factors for analyzing a requested transfer, none of which have “dispositive weight.” Id. A set of

“private interest” factors include: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

and inexpensive.” Id. A set of “public interest” factors include “(1) the administrative difficulties

flowing from court congestion; (2) the local interest in having localized interests decided at home;

(3) the familiarity of the forum with the law that will govern the case; and (4) the avoidance of

unnecessary problems of conflict of laws [or in] the application of foreign law.” Id.




                                                   13
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 14 of 20




        28 U.S.C. § 1406(a) allows a district court to transfer “a case laying venue in the wrong

division or district” as an alternative to dismissal. “If the original federal forum is a proper venue,

transfer of the action may be ordered under Section 1404(a), and Section 1406(a) is inapplicable.”

Wright & Miller, Federal Practice and Procedure, § 3827. This question—whether venue is

“wrong” or “improper”—is generally governed by 28 U.S.C. § 1391. That provision states that

“[a] civil action may be brought in—(1) a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located; (2) a judicial district in which

a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated; or (3) if there is no district in which an action

may otherwise be brought as provided in this section, any judicial district in which any defendant

is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b)(1)-

(3). “When venue is challenged, the court must determine whether the case falls within one of the

three categories set out in § 1391(b). If it does, venue is proper” and § 1406(a) does not apply. Atl.

Marine Constr. Co. v. U.S. Dist. Ct. for the W. Dist. of Tex., 571 U.S. 49, 56 (2013).

        Because the claims against Grewal should not be severed from the claims against State,

and because Grewal has not shown—or even argued—that the case should be transferred in its

entirety, Grewal has not met his burden to demonstrate that transfer is warranted and the motion

should be denied. The motion should also be denied because the private and public interest factors

for transfer have not been met, and it would not be in the interests of justice to utilize 28 U.S.C.

§ 1404(a) to order a transfer of this case. Finally, the case was not filed in the wrong district as is

required to invoke 28 U.S.C. § 1406(a).

        A. The Private and Public Interest Factors Do Not Weigh in Favor of Transfer Under
           Section 1404(a).

                                                    14
        Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 15 of 20




               1. The Private Interest Factors Do Not Support Transfer.

       As set out above, courts considering transfer under Section 1404(a) weigh a number of

non-exhaustive “private interest” factors, which include “(1) the relative ease of access to sources

of proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the

cost of attendance for willing witnesses; and (4) all other practical problems that make trial of a

case easy, expeditious and inexpensive.” Volkswagen, 545 F.3d at 315.

       Grewal summarily contends that the first three factors favor transfer because Plaintiffs’

Commerce Clause claims and challenge to Section 2C:39-9(l)(2) turn on New Jersey law and

would require sources of proof in New Jersey. Dkt. 121 at 9–10. “The movant bears the burden

to show that transfer will result in more convenient access to specifically-identified and material

sources of proof.” Hammers v. Mayea-Chang, No. 2:19-cv-181-JRG, 2019 WL 6728446, at *7

(E.D. Tex. Dec. 11, 2019) (emphasis added). “A movant fails to meet that burden when it merely

offers generalized statements that do not specify the format, relevance, or identity of particular

documents or physical evidence.” Id. (citing Invitrogen Corp. v. Gen. Elec. Co., No. 6:08-cv-113,

2009 WL 331889, at *2 (E.D. Tex. Feb. 9, 2009)). A generalized reference to out-of-state

witnesses also does not suffice. This is because there are multiple ways in which the same evidence

may be presented, including expert testimony, deposition designations, live witness testimony, or

any other method of presenting proof. See Fair v. Allen, 669 F.3d 601, 607 (5th Cir. 2012); Bryan

v. John Bean Div. of FMC Corp., 566 F.2d 541, 545 (5th Cir. 1978).

       Here, Grewal has offered nothing more than a single conclusory statement that “the

[unspecified] sources of proof (including non-party witnesses) are all in New Jersey.” Dkt. 121 at

10. His general reference to witnesses in New Jersey is insufficient to satisfy the first three factors

                                                  15
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 16 of 20




and ignores Plaintiffs’ potential witnesses. What is more, Grewal wholly fails to address the

private interest factors as they relate to the Department of State. Grewal falls far short of showing

that these factors favor transfer.

        The fourth factor asks the Court to consider “all other practical problems that make trial of

a case easy, expeditious and inexpensive.” Volkswagen, 545 F.3d at 315. Grewal contends that

the fourth factor favors transfer because, absent transfer, “this Court will have to resolve . . .

threshold issues to establish personal jurisdiction” and Grewal will have to litigate Plaintiffs’

claims in two forums. Dkt. 121 at 13–14. Grewal contends he should not be forced to fight a

“two-front battle.”3 But if the Court grants Grewal’s request, severs the claims against Grewal

from the claims State, and transfers the claims against Grewal to New Jersey, then Plaintiffs will

still be required to “fight a two-front battle,” as Grewal puts it: one against the Department of State

in Texas and one against Grewal in New Jersey. And as explained above, these claims are factually

and legal intertwined, and should be litigated in the same forum. See supra, pp. 7–8. The fourth

factor does not favor transfer.

                2. The Public Interest Factors Do Not Support Transfer.

        Courts considering transfer under § 1404(a) must also weigh a number of non-exhaustive

“public interest” factors, which include “(1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the familiarity

of the forum with the law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws [or in] the application of foreign law.” Volkswagen, 545 F.3d at 315.


    3
       As explained below, Grewal is not fighting a “two-front battle,” as he successfully sought a
stay of the New Jersey action “pending final resolution of the Texas action.” Defense Distributed
et al. v. Grewal, 3:19-cv-4753-AET-TBJ, Dkt. 20 at 2 (D. N.J. Mar. 3, 2019).

                                                  16
            Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 17 of 20




        New Jersey may have an interest in having New Jersey law construed by a New Jersey

federal court. See Defense Distributed v. Grewal, 971 F.3d 485, 499 n.3 (5th Cir. 2020)

(Higginson, J., concurring). But when Defense Distributed filed suit against Grewal in New Jersey

challenging the constitutionality of N.J. Stat. § 2C:39-9(l)(2), it was Grewal who sought a stay of

the suit in New Jersey “pending final resolution of the Texas action.” Defense Distributed et al.

v. Grewal, 3:19-cv-4753-AET-TBJ, Dkt. 20 at 2 (D. N.J. Mar. 3, 2019). Grewal’s actions in New

Jersey thus cut against his argument that New Jersey law should be construed by a New Jersey

federal court. And though Grewal contends that “§ 2C:39-9(l)(2) . . . has no connection to Texas,

and . . . was not even the subject of the cease-and-desist letter on which Plaintiffs rely to claim

personal jurisdiction,” Defense Distributed II, Dkt. 121 at 7, Plaintiffs allege that Grewal’s efforts

to enforce § 2C:39-9(l)(2) is part of a series of related steps targeting Plaintiffs. See Dkt. 117

¶¶ 148, 149; supra, pp. 6–7.

        Moreover, this Court is well-versed in the complex First Amendment issues at the center

of this case, and thus, is familiar with much of the “law that will govern the case.” Volkswagen,

545 F.3d at 315; see supra, p. 12. This Court is also the most familiar with the lengthy procedural

history and law of the case, including several Fifth Circuit opinions on the legal and factual issues

previously litigated in this case. On balance, the public interest factors do not weigh in favor of

transfer.

        B. It would not be in the interests of justice to transfer pursuant to 28 U.S.C.
           § 1404(a).

        Grewal’s motion to transfer this case under Section 1404(a) should also be rejected because

it is not in the interests of justice. The “interests of justice” prong of the analysis involves equitable

considerations, and the history of this dispute weighs against permitting Grewal to assert his

                                                   17
         Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 18 of 20




convenience as the basis for a transfer. When Grewal and others filed suit in Wash. I, they haled

the Department of State and the Plaintiffs in this action into a distant venue, notwithstanding the

fact that the roots of that dispute arose out of a settlement agreement entered into to resolve

litigation in this Court. See Wash. I, Dkt. 1. Defense Distributed—a party more impacted by

Plaintiffs’ forum choice than the United States, which litigates claims nationwide—sought

dismissal, and Grewal successfully advocated for Defense Distributed’s continuing presence in

litigation in that forum. Grewal has, through his own litigation choices, interwoven himself in the

litigation between Defense Distributed and State, and equity is not an escape hatch through which

he can avoid his previous litigation choices by now asserting that New Jersey would be a more

convenient forum.

        C. 28 U.S.C. § 1406(a) is inapplicable because venue is available in this district.

        Finally, Grewal’s reliance on § 1406(a) as an alternate basis for transfer is inapposite.

Transfer pursuant to 28 U.S.C. § 1406(a) is available only if venue is not available in this district.

See Cabrales-Huerta v. United States, 2007 WL 1512025, at *2 (W.D. Tex. May 18, 2007). “If

the Court finds that venue is proper in the Western District, a transfer under § 1406(a) is

unavailable.” Id. (citing Time, Inc. v. Manning, 366 F.2d 690, 699 (5th Cir. 1966)); see also

Gummow v. Snap-On Tools, 2008 WL 4349027, at *4 (N.D. Tex. Sept. 22, 2008). Here, venue is

proper in this district because a “substantial part of the events or omissions giving rise to the claim

occurred” in this district and “a substantial part of property that is the subject of the action” is also

located in this district. 28 U.S.C. § 1391(b). The Department of State and Plaintiffs reached a

settlement agreement based on a lawsuit litigated in this district and, as Grewal concedes, that

settlement agreement is central to Plaintiffs’ claims against State. That satisfies the criteria that a


                                                   18
          Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 19 of 20




“substantial part of the events” giving rise to Plaintiffs’ claims occurred in this district. Likewise,

Plaintiffs alleged that “Defense Distributed’s property” is located in this district. Dkt. 117 ¶ 32–

33. Because venue is proper in the Western District of Texas, transfer under § 1406(a) is

unavailable.

                                          CONCLUSION

          For the foregoing reasons, Grewal’s motion to sever and transfer (Dkt. 121) should be

denied.


Dated: January 11, 2021                        Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ANTHONY J. COPPOLINO
                                               Deputy Director

                                               /s/ Lisa Newman
                                               Lisa Newman
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W., Rm. #12016
                                               Washington, DC 20005
                                               Tel.: (202) 353-5882
                                               lisa.n.newman@usdoj.gov

                                               Gregg N. Sofer
                                               United States Attorney

                                               Liane Noble
                                               Assistant United States Attorney
                                               Texas Bar No. 24079059
                                               903 San Jacinto Blvd., Suite 334
                                               Austin, Texas 78701
                                               Tel.: (512) 370-1252
                                               liane.noble@usdoj.gov

                                               Counsel for Federal Defendants

                                                  19
        Case 1:18-cv-00637-RP Document 136 Filed 01/12/21 Page 20 of 20




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was served on the other

parties to this action and their counsel of record through electronic filing in the Court’s ECF system

on January 11, 2021.



                                                      /s/ Lisa Newman
                                                      Lisa Newman




                                                 20
